Citation Nr: 0839829	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia and a nervous condition, and 
including as secondary to a hearing disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 until 
October 1973.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico for additional 
development.  Prior to the Remand, this matter was before the 
BVA on appeal from a July 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development directed by the Board in its last remand was 
not accomplished. The law mandates that where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran's claim for service connection for psychiatric 
disorders was previously remanded by a January 2008 BVA 
decision for a VA examination to determine the nature and 
etiology of the claimed disorders.  The veteran has not been 
provided a VA examination to determine the etiology of his 
claimed psychiatric disorders.  As a VA examination has not 
been provided to the veteran, this claim must be remanded for 
compliance with the January 2008 remand orders.

Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology 
of any psychiatric disability found to 
be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  The 
examiner should specifically rule in or 
exclude a diagnosis of schizophrenia.  
If schizophrenia is diagnosed, the 
examiner should opine whether it is at 
least as likely as not that the 
disability is related to service, to 
include whether it initially became 
manifest during his period of active 
duty or within one year of his 
discharge.  The examiner should also 
comment as to whether it is at least as 
likely as not that any other 
psychiatric disability found to be 
present is related to or had its onset 
during service, or is related to his 
service-connected bilateral hearing 
loss.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the veteran's report of a continuity of 
psychiatric symptoms since service.  
The rationale for all opinions 
expressed should be provided.

2.	Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the veteran and his 
representative a Supplemental Statement 
of the Case and provide them with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
